DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/15/2021 have been entered. 

This communication is a notice of allowability in response to Remarks and Amendments filed on 11/15/2021, and Examiner Amendment submitted on 1/28/2022.  Claims 1-7, 9-11, and 13-20 are allowed.


Response to Amendment
The amendment filed on 11/15/2021 cancelled claim 8.  No claims were previously cancelled.  No new claims are added. Claims 1, 9, 17, 20 have been amended.  Applicant’s Examiner Amendment submitted on 1/28/2022 further cancelled claim 12, further amended claim 1, 13, 17, 20. Therefore, claims 1-7, 9-11, and 13-20 are examined and allowed.                

Applicant’s Examiner amendment to claim 1, 17, 20 are sufficient to overcome the 35U.S.C 103 rejections, set forth in the previous office action.  Therefore, Examiner withdraws rejection on claims under 35U.S.C.103. 


Interview Summary
A telephone interview was conducted with Applicant's representative, Mr. Tim Wall on 1/19/2022.  Potential claim amendment and clarification to overcome 103 rejections were discussed and it was agreed upon the condition for allowance.  Authorization for an examiner's amendment was given and approved amendments were submitted by Mr. Wall on 1/28/2022.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a conversation with Mr. Wall on 1/28/2022.



1.	(Currently amended)  A system comprising: 
a processing circuit; 
a communication interface that is communicatively coupled to the processing circuit and that sends and receives data; and
a memory device storing a plurality of instructions which, when executed by the processing circuit, cause the processing circuit to operate to: 
send, using the processing circuit, via the communication interface and to a mobile device that is associated with a player, an identification of an electronic incentive award that the player receives into the mobile device responsive to performing an action to complete an incentive objective on an electronic gaming machine (EGM);
receive, using the processing circuit, via the communication interface and from the EGM, incentive progress data that corresponds to the action to complete the incentive objective and that indicates player progress towards completing the incentive objective; and
responsive to the incentive progress data indicating that the player has completed the incentive objective, automatically provide, using the processing circuit, the electronic incentive award to the mobile device for the player to use on the mobile device,
wherein the mobile device and the EGM are associated with one another using wireless communication, 
wherein the electronic incentive award comprises a graphic that is related to a game on the EGM and that is viewable on the mobile device based on the mobile device and the EGM being associated with one another,
wherein the graphic comprises an icon or a graphical image,
wherein identification of the electronic incentive award comprises identification of a plurality of electronic incentive awards, 
wherein the plurality of electronic incentive awards are related to one another based on a theme,

wherein sending the identification of the electronic incentive award comprises sending, to the mobile device, instructions to save the incentive progress data between a plurality of gaming sessions. 

2.	(Original)  The system of claim 1, wherein the processing circuit further sends, via the communication interface, a message that includes an offer, to the user, to sell the electronic incentive award to the user.

3.	(Original)  The system of claim 1, wherein the electronic incentive award is associated with a game that is played on the EGM, wherein the action to complete the incentive objective comprises the player playing the game on the EGM a given number of times, and wherein responsive to the incentive progress data indicating that the player has played the game on the EGM the given number of times, the identification of the electronic incentive award is unlocked to provide the electronic incentive award to the mobile device for the player to use on the mobile device.   

4.	(Original)  The system of claim 1, 
wherein the electronic incentive award is associated with a plurality of games that are played on a plurality of EGMs that comprises a first EGM and a second EGM, 
wherein the plurality of games comprises a first game on the first EGM and a second game on the second EGM, and  
wherein the action to complete the electronic incentive award comprises the player playing the first game and the second game a given number of games combined.

5.	(Original)  The system of claim 4, 
wherein the action to complete the incentive objective comprises the player playing the first game on the first EGM a first given number of games and the second game on the second EGM a second given number of games, and

wherein the first incentive progress data is generated before the second incentive progress data and 
wherein the communication interface receives the first incentive progress data after the second incentive progress data is generated.

6.	(Previously presented)  The system of claim 1, wherein the electronic incentive award comprises one of an audio file that is playable on the mobile device, a mobile game that is playable on the mobile device, audio content that corresponds to development of the game, video content that corresponds to development of the game, audio content that is related to a theme of the game and video content that is related to a theme of the game.

7.	(Original)   The system of claim 1, 
wherein the mobile device is associated with the EGM before the identification of the electronic incentive award is sent to the mobile device, and
wherein the processing circuit further sends, via the communication interface and to the EGM for the EGM to display to the player, the identification of the electronic incentive award that the player is eligible for.

8.  	(Canceled)  
   
9.	(Previously presented)  The system of claim 1, 
wherein the plurality of gaming sessions comprises a first gaming session and a second gaming session that is after the first gaming session, and
wherein the first gaming session and the second gaming session occur at different locations relative to one another.


wherein the electronic incentive award comprises a first electronic incentive award, 
wherein the processing circuit further sends, via the communication interface, an update message to the mobile device, and 
wherein the update message comprises one of information corresponding to a new game and a second electronic incentive award that is related to the first electronic incentive award that the player received.

11.	(Original)  The system of claim 1, wherein responsive to receiving a user input via the mobile device or the EGM, the processing circuit further operates to send, to one of the mobile device and the EGM, information corresponding to the action to complete the incentive objective.

12.	 (Canceled)  

13.	(Currently amended)   The system of claim [[12]]1, wherein responsive to one of the plurality of electronic incentive awards being locked, the processing circuit operates to send, via the communication interface, a message to the mobile device that comprises an offer to sell the one of the plurality of the electronic incentive awards being locked to the player.

14.	(Original)  The system of claim 1, wherein sending the identification of the electronic incentive award is performed responsive to an event in a game being played on the EGM.

15.	(Original)  The system of claim 14, wherein the event in the game comprises one of displaying a given symbol, displaying a given combination of symbols, and displaying a given symbol a given number of times.

16.	(Original)  The system of claim 1, 

wherein the action to complete the incentive objective comprises an action to complete a first action to complete a first incentive objective, and
wherein responsive to providing the first electronic incentive award to the mobile device for the player to use on the mobile device, the processing circuit further operates to send, via the communication interface and to the mobile device, an identification of a second electronic incentive award that the player receives via the mobile device responsive to performing a second action to complete a second incentive objective.


17.	(Currently amended)   A device comprising:
a processing circuit; 
a communication interface that is communicatively coupled to the processing circuit and that sends and receives data; 
a graphical user interface; and
a memory device storing a plurality of instructions which, when executed by the processing circuit, cause the processing circuit to: 
receive, by the processing circuit, via the communication interface, data comprising an identification of each of a plurality of electronic incentive awards that correspond to an electronic gaming machine (EGM) and a plurality of actions to complete respective ones of a plurality of incentive objectives on the EGM, wherein a completed one of the plurality of incentive objectives causes a corresponding one of the plurality of electronic incentive awards to be unlocked and available for a player to use;
display, using the processing circuit, the identification of each of the plurality of electronic incentive awards on the graphical user interface; 
receive, by the processing circuit, a user input corresponding to the identification of a selected one of the plurality of electronic incentive awards via the graphical user interface;
receive, by the processing circuit, via the communication interface and from the EGM, incentive progress data that corresponds to the action to complete the incentive 
display, using the processing circuit and via the graphical user interface, information corresponding to an action of the plurality of actions that corresponds to the selected one of the plurality of electronic incentive awards, and
wherein the selected one of the plurality of electronic incentive awards comprises a graphic that is related to a game on the EGM and that is viewable on the mobile device, 
wherein the graphic comprises an icon or a graphical image, and
wherein the incentive progress data comprises identification of which ones of the plurality of electronic incentive awards are unlocked and which ones of the plurality of electronic incentive awards are locked,
wherein the plurality of electronic incentive awards are related to one another based on a theme, and
wherein receiving the identification of the electronic incentive award comprises receiving, by the mobile device, instructions to save the incentive progress data between a plurality of gaming sessions.
         
18.	(Original)  The device of claim 17, 
wherein the EGM comprises a first EGM;
wherein incentive progress data is stored based on a first gaming session at a first time, wherein the processing circuit is further caused to:
wirelessly communicate with a second EGM that comprises a same game as the first EGM during a second gaming session that is after the first gaming session; and
 store updated incentive progress data that comprises: player progress in performing the plurality of actions; the player’s progress in completing the plurality of incentive objectives; identification of locked ones of the plurality of electronic incentive awards; and unlocked ones of the plurality of electronic incentive awards corresponding to the second gaming session.

19.	(Original)  The device of claim 17,

wherein ones of the plurality of electronic incentive awards correspond to different ones of the plurality of EGMs, and
wherein the identification of each of the plurality of electronic incentive awards is provided sequentially relative to one another.

20.	(Currently amended)  A computer implemented method, comprising:
sending, using a processing circuit of an incentive controller and via a communication interface and to a mobile device that is associated with a player, an identification of an electronic incentive award that the player receives into the mobile device responsive to performing an action to complete an incentive objective on an electronic gaming machine (EGM), wherein the mobile device is associated with the EGM before the identification of the electronic incentive award is sent to the mobile device;
receiving, using the processing circuit of the incentive controller and via the communication interface and from the EGM, incentive progress data that corresponds to the action to complete the incentive objective and that indicates player progress towards completing the incentive objective; 
responsive to the incentive progress data indicating that the player has completed the incentive objective on the EGM, automatically providing, using the processing circuit of the incentive controller, the electronic incentive award to the mobile device for the player to use on the mobile device; and
sending, using the processing circuit on the incentive controller and via the communication interface and to the EGM for the EGM to display to the player using a graphical user interface of the EGM, the identification of the electronic incentive award that the player is eligible for,
wherein the electronic incentive award comprises a graphic that is related to a game on the EGM and that is viewable on the mobile device based on the mobile device and the EGM being associated with one another,
wherein the graphic comprises an icon or a graphical image, 
wherein the mobile device and the EGM are associated with one another using wireless communication
wherein identification of the electronic incentive award comprises identification of a plurality of electronic incentive awards, 
 wherein the plurality of electronic incentive awards are related to one another based on a theme,
wherein the incentive progress data comprises identification of which ones of the plurality of electronic incentive awards are unlocked and which ones of the plurality of electronic incentive awards are locked, and
wherein sending the identification of the electronic incentive award comprises sending, to the mobile device, instructions to save the incentive progress data between a plurality of gaming sessions.


Allowable Subject Matter
Claims 1-7, 9-11, and 13-20 are allowed in light of the Examiner amendments submitted on 1/28/2022 and argument filed on 11/15/2021.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).



Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s Examiner Amendments submitted on 1/28/2022 and amendment/arguments presented (Remarks filed on 11/15/2021), are deemed to be persuasive as the claim, as a whole, the combination of elements render a special way of improving delivering targeted incentives in online gaming environment, which is meaningful, non-conventional, and is integrated into a practical application in computer computer-related technology to overcome Alice 101 rejection.  

After reviewing the Applicant’s disclosure as well as the amended claimed limitations that are included in the pending claim language, it is clear to the Examiner that the 

Applicant’s Specification [0019, 0052--0054] notes that the cooperation or interaction between the remote device, the gaming/casino communications server, and the promotions processing server, particularly, as it relates to cause a corresponding one of the electronic incentive awards to be unlocked and available for a player to use within the application, and implemented in a form of a two-way dialog that permits the given user to communicate with the server by receiving a user input corresponding to the identification of a selected one of the electronic incentive awards via the graphical user interface, and by displaying unlockable electronic EGM give- away incentives to the user’s mobile device,                           

Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible. The claimed subject matter satisfies the following improvements to the computer-related technology or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.    


Additionally, upon further search, and for the reasons presented by amended claims in Examiner Amendment, claims 1-7, 9-11, and 13-20, are deemed to be allowable over the prior art of record.

In interpreting the amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.

The prior arts made of record are referenced or cited pertinent to applicant’s disclosure.
Walker et al. (US 2007/0275777), 
Allen et al. (US 2014/0045586), 
Hornik et al. (US 2013/0090158, unlocking content),
Davis et al. (US 2010/0178986, Gaming devices involved in multiple locations),
Burza et al. (US 2014/0038141, using mobile device in wagering environment),
Vann et al. (US 2014/0024437),
Barclay et al. (US Patent 9165423),  
Barclay et al. (US 2012/0184349), 
Walker et al. (US  2008/0009336, 2008/0026822), 
Weller et al. (US 2006/0214376, 2nd game based on 1st game), 
Englman et al. (US  2011/0300926, play multiple times), and
Yin (US 2009/0227377). 



Allen et al. (US 2014/0045586), discloses determining that a mobile device, associated with a player, is brought to a casino. The mobile device runs an application that may have been downloaded and installed on the mobile device prior to the mobile device being brought to the casino. Allen further teaches generating an offer to
perform an activity within the casino, however, Aleen is silent that the reward/incentive offer is graphical image or icon.

The closet reference but not cited prior art, Hornik et al. (US 2013/0090158), discloses providing a platform by which content may be unlocked in the on-line environment and deployed in a linked wagering-game machine during subsequent wagering-game play                 and implementing unlocking content/incentive by the player to apply any desired incentives that they have unlocked or achieved, for example, trophies, custom trophies, skins, custom artwork or graphics, but Hornik is silent about electronic incentive awards 

Additionally, the Examiner has conducted an NPL (Non-Patent Literature) search, and the other reference the Examiner considered is “Lewis, K. de Salas and L. Wells, "Features of Achievement systems," Proceedings of CGAMES'2013 USA, 2013, pp. 66-73, doi: 10.1109/CGames.2013.6632608.                
                      
The NPL describes sharing repository storing the possible obtainable Achievements for
each game and records of Achievements awarded to all players, and facilitating sharing of earned Achievements with others, and unlocking an achievement triggered by a measure of the player-invoked actions and system-invoked events. However, it fails to disclose and/or suggest the possible allowable subject matter of the claimed invention. 

None of the cited art of record teaches or suggests a system, and a method,                

wherein the graphic comprises an icon or a graphical image,
wherein identification of the electronic incentive award comprises identification of a plurality of electronic incentive awards, 
wherein the plurality of electronic incentive awards are related to one another based on a theme,
wherein the incentive progress data comprises identification of which ones of the plurality of electronic incentive awards are unlocked and which ones of the plurality of electronic incentive awards are locked, and



None of the prior art of record remedies the deficiencies found in the prior art noted above. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features, nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

As such, claims 1-7, 9-11, and 13-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681